

Exhibit 10.1


2011 EQUITY INCENTIVE PLAN
OF
SYNIVERSE CORPORATION
Syniverse Corporation hereby adopts this 2011 Equity Incentive Plan of Syniverse
Corporation (the “Plan”). The purposes of this Plan are as follows:
(1)    To further the growth, development and financial success of the Company
and its Subsidiaries (as defined herein), by providing additional incentives to
employees, consultants and directors of the Company and its Subsidiaries who
have been or will be given responsibility for the management or administration
of the Company’s (or one of its Subsidiaries’) business affairs, by assisting
them to become owners of Common Stock (as defined herein), thereby benefiting
directly from the growth, development and financial success of the Company and
its Subsidiaries.
(2)    To enable the Company (and its Subsidiaries) to obtain and retain the
services of the type of professional, technical and managerial employees,
consultants and directors considered essential to the long-range success of the
Company (and its Subsidiaries) by providing and offering them an opportunity to
become owners of Common Stock pursuant to the exercise of Options (as defined
herein) (including in the case of employees, Options that are intended to
qualify as “incentive stock options” under Section 422 of the Code), the grant
of restricted stock or restricted stock units or an offer to purchase shares of
Common Stock.
ARTICLE I.
DEFINITIONS
Whenever the following terms are used in this Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.
Section 1.1    “280G Regulations” means the regulation codified at 26 C.F.R. §
1.280G-1.
Section 1.2    “Administrator” shall mean the Board or any of its Committees as
shall be administering the Plan in accordance with Article VII hereof.
Section 1.3    “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly controlling, controlled by or under common control
with, such Person where “control” shall have the meaning given to such term
under Rule 405 of the Securities Act. For the purposes of this Plan, Affiliates
of the Company shall include all Principal Stockholders.
Section 1.4    “Applicable Laws” shall mean the requirements relating to the
administration of stock option, restricted stock, and restricted stock unit
plans under U.S. state corporate laws, U.S. federal and state securities laws,
the Code, any stock exchange or quotation system on which the Common Stock is
listed or quoted and the






--------------------------------------------------------------------------------



applicable laws of any other country or jurisdiction where Options, Restricted
Stock or Restricted Stock Units are granted under the Plan.
Section 1.5        “Award” shall mean an Option, a Stock Purchase Right, a
Restricted Stock award or a Restricted Stock Unit award granted to a Participant
pursuant to the Plan.
Section 1.6     “Award Agreement” shall mean any written agreement, contract, or
other instrument or document evidencing an Award, including through electronic
medium.
Section 1.7    “Board” shall mean the Board of Directors of the Company.
Section 1.8    “Carlyle Entities” shall mean Carlyle Partners V, L.P., a
Delaware limited partnership, Carlyle Partners V-A, L.P., a Delaware limited
partnership, CP V Coinvestment A, L.P., a Delaware limited partnership, and CP V
Coinvestment B, L.P., a Delaware limited partnership.
Section 1.9    “Cause” shall mean,
(a)    the Board’s determination that the Service Provider failed to
substantially perform his or her duties (other than any such failure resulting
from the Service Provider’s Disability) which is not remedied within thirty days
after receipt of written notice from the Company or one of its Subsidiaries
specifying such failure;
(b)    the Board’s determination that the Service Provider failed to carry out,
or comply with any lawful and reasonable directive of the Board or the Service
Provider’s immediate supervisor, which is not remedied within thirty days after
receipt of written notice from the Company or one of its Subsidiaries specifying
such failure;
(c)    the Service Provider’s commission, conviction, plea of no contest, plea
of nolo contendere, or imposition of unadjudicated probation for any felony,
indictable offence or crime involving moral turpitude;
(d)    the Service Provider’s unlawful use (including being under the influence)
or possession of illegal drugs on the Company’s (or any of its Affiliate’s)
premises or while performing the Service Provider’s duties and responsibilities;
or
(e)    the Service Provider’s commission of an act of fraud, embezzlement,
misappropriation, misconduct, or breach of fiduciary duty against the Company or
any of its Affiliates.
Notwithstanding the foregoing, if the Service Provider is party to a written
employment or consulting agreement with the Company (or one of its Subsidiaries)
which defines cause, then “Cause” shall be as such term is defined in the
applicable written employment or consulting agreement.
Section 1.10    “Code” shall mean the Internal Revenue Code of 1986, as amended.

2





--------------------------------------------------------------------------------



Section 1.11    “Committee” shall mean a committee of Directors or other
individuals satisfying Applicable Laws, who are appointed by the Board in
accordance with Article VII hereof.
Section 1.12    “Common Stock” shall mean the common stock, par value $0.01 per
share, of the Company and such other class of stock into which such common stock
is hereafter converted or exchanged.
Section 1.13    “Company” shall mean Syniverse Corporation, a Delaware
corporation, and any successor.
Section 1.14    “Consultant” shall mean any Person who is engaged by the Company
or any of its Subsidiaries to render consulting or advisory services to such
entity.
Section 1.15    “Corporate Event” shall mean, as determined by the Administrator
in its sole discretion, any transaction or event described in Section 8.1(a) or
any unusual or nonrecurring transaction or event affecting the Company, any
Subsidiary of the Company, or the financial statements of the Company or any of
its Subsidiaries, or changes in applicable laws, regulations, or accounting
principles (including, without limitation, a recapitalization of the Company).
Section 1.16    “Director” shall mean a member of the Board or a member of the
Board of Directors of any Subsidiary of the Company.
Section 1.17    “Disability” shall mean, with respect to an individual, where
such individual is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.
Section 1.18    “Eligible Representative” for a Participant shall mean such
Participant’s personal representative or such other person as is empowered under
the deceased Participant’s will or the then applicable laws of descent and
distribution to represent the Participant hereunder.
Section 1.19     “Employee” shall mean any employee (as defined in accordance
with the regulations and revenue rulings then applicable under Section 3401(c)
of the Code) of the Company or one of its Subsidiaries, whether such employee is
so employed at the time this Plan is adopted or becomes so employed subsequent
to the adoption of this Plan. A Service Provider shall not cease to be an
Employee in the case of (a) any leave of absence approved by the Company or (b)
transfers between locations of the Company or between the Company, any of its
Subsidiaries, or any successor. For purposes of Incentive Stock Options, no such
leave may exceed ninety days, unless reemployment upon expiration of such leave
is guaranteed by statute or contract. If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, on the 91st day of such
leave any Incentive Stock Option held by the Optionee shall cease to

3





--------------------------------------------------------------------------------



be treated as an Incentive Stock Option and shall be treated for tax purposes as
a Non-Qualified Stock Option.
Section 1.20    “Equity Restructuring” shall mean, as determined by the
Administrator in its reasonable discretion, a non-reciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off or recapitalization through a large, nonrecurring cash dividend, that
affects the shares of Common Stock (or other securities of the Company) or the
share price of Common Stock (or other securities of the Company) and causes a
change in the per share value of the Common Stock underlying outstanding Awards.
Section 1.21     “Exchange Act” shall mean, the Securities Exchange Act of 1934,
as amended.
Section 1.22    “Fair Market Value” of a share of Common Stock as of a given
date shall be:
(a)    If the Common Stock is listed on any established stock exchange or a
national market system, its Fair Market Value shall be the closing sales price
for a Share (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the date of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;
(b)    If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for a share of the Common Stock on the
day of determination; or
(c)    In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined by the Administrator using a reasonable
valuation method consistently applied, in accordance with Section 409A of the
Code.

4





--------------------------------------------------------------------------------



Section 1.23    “Incentive Stock Option” shall mean an Option which qualifies
under Section 422 of the Code and is designated as an Incentive Stock Option by
the Administrator.
Section 1.24    “Independent Director” shall mean a member of the Board or a
member of the Board of Directors of any Subsidiary of the Company who is not an
Employee of the Company or any of its Subsidiaries.
Section 1.25    “Non-Qualified Stock Option” shall mean an Option which is not
an “incentive stock option” under Section 422 of the Code and shall include an
Option which is designated as a Non-Qualified Stock Option by the Administrator.
Section 1.26    “Officer” shall mean an officer of the Company, as defined in
Rule 16a-l(f) under the Exchange Act, as such Rule may be amended in the future.
Section 1.27    “Option” shall mean an option granted under the Plan to purchase
Common Stock. The term “Option” includes both an Incentive Stock Option and a
Non-Qualified Stock Option.
Section 1.28    “Option Price” shall have the meaning set forth in Section 4.3.
Section 1.29    “Optionee” shall mean a Service Provider to whom an Option is
granted under the Plan.
Section 1.30    “Participant” shall mean any Service Provider who has been
granted an Award pursuant to the Plan.
Section 1.31     “Person” shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or any other
entity of whatever nature.
Section 1.32    “Plan” shall have the meaning set forth in the Recitals hereto.
Section 1.33    “Principal Stockholders” shall mean (a) the Carlyle Entities,
and (b) any of their respective Affiliates to which (i) they or any other Person
transfers Common Stock of the Company or (ii) the Company issues such Common
Stock.


Section 1.34    “Restricted Stock” shall mean an Award granted pursuant to
Section 6.1.
Section 1.35    “Restricted Stock Unit” shall mean an Award granted pursuant to
Section 6.2.

5





--------------------------------------------------------------------------------



Section 1.36    “Secretary” shall mean the Secretary of the Company.
Section 1.37    “Securities Act” shall mean the Securities Act of 1933, as
amended.
Section 1.38    “Service Provider” shall mean an Employee, Consultant or
Director.
Section 1.39    “Share” shall mean a share of Common Stock.
Section 1.40    “Stock Purchase Right” shall mean an Award granted pursuant to
Section 3.4.
Section 1.41    “Stockholders Agreement” shall mean that certain agreement by
and between each Participant, the Principal Stockholders, the Company and other
parties thereto, which contains certain restrictions and limitations applicable
to Options, the Shares acquired upon Option exercise, grant of Restricted Stock,
settlement of a Restricted Stock Unit, or the purchase of Common Stock pursuant
to a Stock Purchase Right, as may be amended from time to time. If the
Participant is not a party to a Stockholders Agreement at the time of grant of
Restricted Stock, purchase of Common Stock pursuant to a Stock Purchase Right,
settlement of a Restricted Stock Unit or exercise of the Option (or any portion
thereof), the grant of Restricted Stock, purchase of Common Stock pursuant to a
Stock Purchase Right, settlement of a Restricted Stock Unit or, as applicable,
the exercise of the Option shall be subject to the condition that the
Participant enter into the Stockholders Agreement with the Company in the form
provided to the Participant by the Company.
Section 1.42    “Subsidiary” shall mean any entity (other than the Company),
whether domestic or foreign, in an unbroken chain of entities beginning with the
Company if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.
ARTICLE II.    
SHARES SUBJECT TO PLAN
Section 2.1    Shares Subject to Plan
(a)    Subject to Section 8.1, the aggregate number of Shares which may be
issued under this Plan is set forth in Exhibit A. The Shares may be authorized
but unissued, or reacquired Common Stock. All of the Shares set forth in Exhibit
A may, but are not required to be, issued as Incentive Stock Options.
(b)    To the extent that an Award terminates, is forfeited, is repurchased,
expires, or lapses for any reason, any Shares subject to the Award shall again
be available for the grant of an Award pursuant to the Plan; provided, however,
vested Shares that are repurchased after being issued from the Plan shall not be
available for future issuance under the Plan. Additionally, any

6





--------------------------------------------------------------------------------



Shares tendered or withheld to satisfy the grant or exercise price or tax
withholding obligation pursuant to any Award shall again be available for the
grant of an Award pursuant to the Plan. To the extent permitted by Applicable
Law, Shares issued in assumption of, or in substitution for, any outstanding
awards of any entity acquired in any form of combination by the Company or any
of its Subsidiaries shall not be counted against Shares available for grant
pursuant to this Plan.
ARTICLE III.    
GRANTING OF OPTIONS AND SALE OF COMMON STOCK
Section 3.1    Eligibility. Non-Qualified Stock Options may be granted to
Service Providers. Subject to Section 3.2, Incentive Stock Options may only be
granted to Employees.
Section 3.2    Qualification of Incentive Stock Options. No Employee may be
granted an Incentive Stock Option under the Plan if such Employee, at the time
the Incentive Stock Option is granted, owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or any
then existing Subsidiary of the Company or “parent corporation” (within the
meaning of Section 424(e) of the Code) unless such Incentive Stock Option
conforms to the applicable provisions of Section 422 of the Code.
Section 3.3    Granting of Options to Service Providers
(a)    The Administrator may from time to time:
(i)    Select from among the Service Providers (including those to whom Options
have been previously granted under the Plan) such of them as in its opinion
should be granted Options;
(ii)    Determine the number of Shares to be subject to such Options granted to
such Service Provider, and determine whether such Options are to be Incentive
Stock Options or Non-Qualified Stock Options; and
(iii)    Determine the terms and conditions of such Options.
(b)    Upon the selection of a Service Provider to be granted an Option pursuant
to subsection (a), the Administrator shall instruct the Secretary or another
authorized Officer to issue such Option and may impose such conditions on the
grant of such Option as it deems appropriate. Without limiting the generality of
the preceding sentence, the Administrator may, subject to applicable securities
laws, require as a condition to the grant of an Option to a Service Provider
that the Service Provider surrender for cancellation all or a portion of the
unexercised Options which have previously been granted to him or her. An Option
the grant of which is conditioned upon such surrender may have an Option
exercise price lower (or higher) than the Option exercise price of the
surrendered Option, may cover the same (or a lesser or greater) number of Shares
as the surrendered Option, may contain such other terms as the Administrator

7





--------------------------------------------------------------------------------



deems appropriate and shall be exercisable in accordance with its terms, without
regard to the number of Shares, price, period of exercisability or any other
term or condition of the surrendered Option. Subject to Section 8.3 of the Plan,
any Incentive Stock Option granted under the Plan may be modified by the
Administrator, without the consent of the Optionee, even if such modification
would result in the disqualification of such Option as an “incentive stock
option” under Section 422 of the Code.
Section 3.4        Sale of Common Stock to Service Providers
The Administrator, acting in its sole discretion, may from time to time
designate one or more Service Providers to whom an offer to sell Shares shall be
made and the terms and conditions thereof. Each Share sold to a Service Provider
under this Section 3.4 shall be evidenced by a written stock purchase agreement
in a form approved by an authorized Officer of the Company, which shall contain
terms consistent with the terms hereof. Any Common Stock sold under this Section
3.4 shall be subject to the same limitations, restrictions and administration
hereunder as would apply to any Common Stock issued pursuant to the exercise of
an Option under this Plan including, but not limited to, conditions and
restrictions set forth in Section 5.5 hereunder. Shares acquired pursuant to
this Section 3.4 shall also be subject to the terms and conditions of a
Stockholders Agreement.
ARTICLE IV.    
TERMS OF OPTIONS
Section 4.1    Award Agreement
(a)    Each Option shall be evidenced by a written Award Agreement (“Award
Agreement”), which shall be executed by the Optionee and an authorized Officer
and which shall contain such terms and conditions as the Administrator shall
determine. Award Agreements evidencing Incentive Stock Options shall contain
such terms and conditions as may be necessary to qualify such Options as
“incentive stock options” under Section 422 of the Code.
(b)    The Administrator at any time, and from time to time, may amend the terms
of any one or more existing Award Agreements; provided, however, that, subject
to the provisions of this Plan, the rights of an Optionee under an Award
Agreement shall not be adversely impaired in any material respect without the
Optionee’s written consent. The Company shall provide an Optionee with written
notice of any amendment made to such Optionee’s existing Award Agreement.
Section 4.2    Exercisability and Vesting of Options
(a)    Each Option shall become exercisable according to the terms of the
applicable Award Agreement; provided, however, that, by a resolution adopted
after an Option is granted, the Administrator may, on such terms and conditions
as it may determine to be appropriate, accelerate the time at which such Option
or any portion thereof may be exercised.

8





--------------------------------------------------------------------------------



(b)    Except as otherwise provided in the applicable Award Agreement or as
determined by the Administrator, no portion of an Option which is unexercisable
on the date that an Optionee incurs a termination of service as a Service
Provider shall thereafter become exercisable.
(c)    The aggregate Fair Market Value of all Shares (determined as of the time
the Option is granted) with respect to which Incentive Stock Options are first
exercisable by a Service Provider in any calendar year, together with the fair
market value of all shares of other stock of the Company or its Subsidiary with
respect to which incentive stock options are first exercisable by a Participant
in any calendar year, may not exceed $100,000 or such other limitation as
imposed by Section 422(d) of the Code, or any successor provision. To the extent
that any portion of an Incentive Stock Option becomes first exercisable by a
Participant in excess of such limitation, the excess shall be considered a
Non-Qualified Stock Option.
Section 4.3    Option Price.     The per Share purchase price of the Shares
subject to each Option (the “Option Price”) shall be set by the Administrator.
The Option Price shall not be less than the Fair Market Value of a Share. With
respect to Incentive Stock Options, in the case of an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company, the Option Price
shall not be less than 110% of the Fair Market Value of a Share on the date such
Incentive Stock Option is granted.
Section 4.4    Expiration of Options
No Option may be exercised to any extent by anyone after the first to occur of
the following events:
(a)    The expiration of ten years from the date the Option was granted; or
(b)    With respect to an Incentive Stock Option in the case of an Optionee
owning (within the meaning of Section 424(d) of the Code), at the time the
Incentive Stock Option was granted, more than 10% of the total combined voting
power of all classes of stock of the Company or any Subsidiary, the expiration
of five years from the date the Incentive Stock Option was granted.

9





--------------------------------------------------------------------------------



ARTICLE V.    
EXERCISE OF OPTIONS
Section 5.1    Person Eligible to Exercise. During the lifetime of the Optionee,
only he or she may exercise an Option (or any portion thereof granted to him or
her); provided, however, that the Optionee’s Eligible Representative may
exercise his or her Option during the period of the Optionee’s Disability. After
the death of the Optionee, any exercisable portion of an Option may, prior to
the time when such portion becomes unexercisable under the Plan or the
applicable Award Agreement, be exercised by his or her Eligible Representative.
Section 5.2    Partial Exercise. At any time and from time to time prior to the
time when the Option becomes unexercisable under the Plan or the applicable
Award Agreement, the exercisable portion of an Option may be exercised in whole
or in part; provided, however, that the Company shall not be required to issue
fractional Shares and the Administrator may, by the terms of the Option, require
any partial exercise to exceed a specified minimum number of Shares not to
exceed 100 Shares.
Section 5.3    Manner of Exercise. An exercisable Option, or any exercisable
portion thereof, may be exercised solely by delivery to the Secretary of all of
the following prior to the time when such Option or such portion becomes
unexercisable under the Plan or the applicable Award Agreement:
(a)    Subject to any conditions that may be imposed by the Administrator,
notice in writing signed by the Optionee or his or her Eligible Representative,
stating that such Option or portion is exercised, and specifically stating the
number of Shares with respect to which the Option is being exercised;
(b)    A copy of the Stockholders Agreement signed by the Optionee or Eligible
Representative, as applicable;
(c)    Full payment (in cash or by personal, certified, or bank cashier check)
of the aggregate Option Price of the Shares with respect to which such Option
(or portion thereof) is thereby exercised; or
(i)    With the consent of the Administrator or except as otherwise set forth
under the applicable Award Agreement, (A) Shares owned by the Optionee duly
endorsed for transfer to the Company; or (B) Shares issuable to the Optionee
upon exercise of the Option, with a Fair Market Value on the date of Option
exercise equal to the aggregate Option Price of the Shares with respect to which
such Option (or portion thereof) is thereby exercised; or
(ii)    With the consent of the Administrator, any form of payment permitted by
Applicable Laws and any combination of the foregoing methods of payment;
(d)    The payment to the Company (in cash or by personal, certified or bank
cashier check or by any other means of payment approved by the Administrator) of
all minimum

10





--------------------------------------------------------------------------------



amounts necessary to satisfy any and all federal, state and local tax
withholding requirements arising in connection with the exercise of the Option;
(e)    Such representations and documents as the Administrator deems necessary
or advisable to effect compliance with all applicable provisions of the
Securities Act and any other federal or state securities laws or regulations.
The Administrator may, in its sole discretion, also take whatever additional
actions it deems appropriate to effect such compliance including, without
limitation, placing legends on Share certificates and issuing stop-transfer
orders to transfer agents and registrars; and
(f)    In the event that the Option or portion thereof shall be exercised as
permitted under Section 5.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option
or portion thereof.
Section 5.4    Optionee Representations. The Administrator, in its sole
discretion, may require an Optionee to make certain representations or
acknowledgements, on or prior to the purchase of any Shares pursuant to any
Option granted under this Plan, in respect thereof including, without
limitation, that the Optionee is acquiring the Shares for an investment purpose
and not for resale, and, if the Optionee is an Affiliate, additional
acknowledgements regarding when and to what extent any transfers of such Shares
may occur.    
Section 5.5    Conditions to Issuance of Stock Certificates. The Shares issuable
and deliverable upon the exercise of an Option, or any portion thereof, may be
either previously authorized but unissued Shares or issued Shares which have
then been reacquired by the Company, subject to Section 2.1(b). A certificate of
Shares will be delivered to the Optionee at the Company’s principal place of
business as soon as practicable after the Option is properly exercised or the
Company may, in the Administrator’s discretion, retain physical possession of
the certificate until such time as the Administrator deems appropriate.
Notwithstanding the above, the Company shall not be required to issue or deliver
any certificate or certificates for Shares purchased upon the exercise of any
Option or portion thereof prior to the payment to the Company (or its
Subsidiary, as applicable) of all amounts which it is required to withhold under
applicable law in connection with the exercise of the Option. In lieu of the
delivery of certificates, evidence of ownership in the Shares may be evidenced
by the book-entry method. The Administrator shall not have any liability to any
Optionee for any delay in the delivery of Shares to be issued upon an Optionee’s
exercise of an Option.
Section 5.6    Rights as Stockholders. The holder of an Option shall not be, nor
have any of the rights or privileges of, a stockholder of the Company in respect
of any Shares purchasable upon the exercise of any part of an Option unless and
until such holder has signed a Stockholders Agreement provided by the
Administrator and certificates representing such Shares have been issued by the
Company to such holder or an appropriate book-entry has been made.
Section 5.7    Transfer Restrictions. Shares acquired upon exercise of an Option
shall be subject to the terms and conditions of a Stockholders Agreement. In
addition, the Administrator, in its sole discretion, may impose further
restrictions on the transferability of the Shares purchasable upon the exercise
of an Option as it deems appropriate. Any such restriction shall be

11





--------------------------------------------------------------------------------



set forth in the respective Award Agreement and may be referred to on the
certificates evidencing such Shares. The Administrator may require the Employee
to give the Company prompt notice of any disposition of Shares acquired by
exercise of an Incentive Stock Option, within two years from the date of
granting such Option or one year after the transfer of such Shares to such
Employee. The Administrator may direct that the certificates evidencing Shares
acquired by exercise of an Incentive Stock Option refer to such requirement.
ARTICLE VI.    
RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNIT AWARDS
Section 6.1    Restricted Stock.
(a)    Grant of Restricted Stock. The Administrator is authorized to make Awards
of Restricted Stock to any Service Provider selected by the Administrator in
such amounts and subject to such terms and conditions as determined by the
Administrator. All Awards of Restricted Stock shall be evidenced by an Award
Agreement.
(b)    Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Administrator may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Administrator determines at the time of the grant of the Award or thereafter.
(c)    Forfeiture. Except as otherwise determined by the Administrator at the
time of the grant of the Award or thereafter, upon the holder of Restricted
Stock incurring a termination of service as a Service Provider during the
applicable restriction period, Restricted Stock that is at that time subject to
vesting restrictions shall be forfeited; provided, however, that, the
Administrator may (i) provide in any Restricted Stock Award Agreement that
vesting restrictions or forfeiture conditions relating to Restricted Stock will
be waived in whole or in part in the event of terminations of service resulting
from specified causes and (ii) in other cases waive in whole or in part vesting
restrictions or forfeiture conditions relating to Restricted Stock.
(d)    Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Administrator shall determine.
If certificates representing shares of Restricted Stock are registered in the
name of the Participant, certificates must bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Restricted Stock,
and the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse or until such
other time as the Administrator deems appropriate. The Administrator shall not
have any liability to any holder of Restricted Stock for any delay in the
delivery of Shares issued in respect of such Restricted Stock.
Section 6.2        Restricted Stock Units. The Administrator is authorized to
make Awards of Restricted Stock Units to any Service Provider selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator. At the time of

12





--------------------------------------------------------------------------------



grant, the Administrator shall specify the date or dates on which the Restricted
Stock Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate. At the time of grant, the
Administrator shall specify the maturity date applicable to each grant of
Restricted Stock Units which shall be no earlier than the vesting date or dates
of the Award and may be determined at the election of the grantee. As soon as
administratively practicable following the maturity date, the Company shall,
subject to the terms of this Plan, transfer to the Participant one Share for
each Restricted Stock Unit scheduled to be paid out on such date and not
previously forfeited. The Administrator shall specify the purchase price, if
any, to be paid by the grantee to the Company for such Shares.
ARTICLE VII.    
ADMINISTRATION
Section 7.1        Administrator. The Plan shall be administered by the Board or
an Administrator appointed by the Board, which Administrator shall be
constituted to comply with Applicable Laws.
Section 7.2        Powers of the Administrator. Subject to the provisions of the
Plan and, in the case of a Committee, the specific duties delegated by the Board
to such Administrator, and subject to the approval of any relevant authorities,
the Administrator shall have the authority in its discretion:
(a)    to determine the Fair Market Value;
(b)    to determine the type or types of Awards to be granted to each Service
Provider;
(c)    to select the Service Providers to whom Awards may from time to time be
granted hereunder;
(d)    to determine all matters and questions related to the termination of
service of a Service Provider with respect to any Award granted to him or her
hereunder, including, but not by way of limitation, all questions of whether a
particular Service Provider has taken a leave of absence, all questions of
whether a leave of absence taken by a particular Service Provider constitutes a
termination of service, and all questions of whether a termination of service of
a particular Service Provider resulted from discharge for Cause. For the purpose
of clarification, the Board shall be the Administrator of any Award granted to
Independent Directors hereunder, and the Board will therefore determine all
matters and questions related to the termination of an Independent Director as a
Service Provider with respect to any Award granted to him or her hereunder;
(e)    to determine the number of Awards to be granted and the number of Shares
to which an Award will relate;
(f)    to approve forms of agreement for use under the Plan, which need not be
identical for each Service Provider;

13





--------------------------------------------------------------------------------



(g)    to determine the terms and conditions of any Awards granted hereunder
(including, but not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions and any restriction or
limitation regarding any Awards or the Common Stock relating thereto) based in
each case on such factors as the Administrator, in its sole discretion, shall
determine;
(h)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
(i)    to determine whether, to what extent, and pursuant to what circumstances
an Award may be settled in, or the exercise or purchase price of an Award may be
paid in, cash, Common Stock, other Awards, or other property, or an Award may be
canceled, forfeited or surrendered;
(j)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan; and
(k)    to make all other decisions and determinations that may be required
pursuant to the Plan or as the Administrator deems necessary or advisable to
administer the Plan.
Section 7.3        Effect of Administrator’s Decision.     All decisions,
determinations and interpretations of the Administrator shall be final and
binding on all Service Providers.
Section 7.4        Compensation, Professional Assistance, Good Faith Actions.
The Administrator may receive such compensation for its services hereunder as
may be determined by the Board. All expenses and liabilities incurred by the
Administrator in connection with the administration of the Plan shall be borne
by the Company. The Administrator may employ attorneys, consultants,
accountants, appraisers, brokers or other persons. The Administrator, the
Company and its Officers and Directors shall be entitled to rely upon the
advice, opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Administrator, in good faith
shall be final and binding upon all Participants, the Company and all other
interested persons. The Administrator shall not be personally liable for any
action, determination or interpretation made with respect to the Plan or the
Awards, and the Administrator shall be fully protected by the Company in respect
to any such action, determination or interpretation.
ARTICLE VIII.    
OTHER PROVISIONS
Section 8.1    Changes in Common Stock; Disposition of Assets and Corporate
Events
(a)    In the event that the Administrator determines that any recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, acquisition, disposition, extraordinary dividend, split-up,
spin-off, combination, repurchase, liquidation,

14





--------------------------------------------------------------------------------



dissolution, or sale, transfer, exchange or any disposition of all or
substantially all of the capital stock or assets of the Company, exchange of
Common Stock or other securities of the Company, issuance of warrants or other
rights to purchase Common Stock or other securities of the Company, the
acquisition or disposition of any material assets or business or other similar
corporate transaction or event, which in the Administrator’s sole discretion,
affects the Common Stock such that an adjustment to the Awards or Plan is
determined by the Administrator to be appropriate in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan or with respect to an Award, then the Administrator
may, in such manner as it may deem equitable, adjust any or all of:
(i)    The number and kind of Shares (or other securities or property) with
respect to which an Award may be granted under the Plan (including, but not
limited to, adjustments of the limitations in Section 2.1 on the maximum number
and kind of Shares which may be issued);
(ii)    The number and kind of Shares (or other securities or property) subject
to outstanding Awards;
(iii)    The grant or exercise price per Share for any outstanding Awards under
the Plan; and
(iv)    The terms and conditions of any outstanding Awards (including, without
limitation, any applicable financial or other performance “targets” specified in
each Award Agreement).
(b)    Upon the occurrence of a Corporate Event, the Administrator, in its sole
discretion, is hereby authorized to take any one or more of the following
actions whenever the Administrator determines that such action is appropriate in
order to (x) prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan or with respect to any
Award under this Plan, (y) facilitate such Corporate Event or (z) give effect to
such changes in laws, regulations or accounting principles:
(i)    In its sole discretion, and on such terms and conditions as it deems
appropriate, the Administrator may provide, either by the terms of the
applicable Award Agreement or by action taken prior to the occurrence of such
Corporate Event, and either automatically or upon the Participant’s request, for
either (A) the purchase or cancellation of any outstanding Award for an amount
of cash, securities, or other property equal to the amount that could have been
attained upon the exercise of the portion of such Award that was vested and
exercisable (and such additional portion of the Award as the Administrator may
determine) immediately prior to the occurrence of such Corporate Event or (B)
the replacement of such vested (and other) portion of such Award with other
rights or property selected by the Administrator in its sole discretion;
(ii)    In its sole discretion, the Administrator may provide, either by the
terms of the applicable Award Agreement or by action taken prior to the
occurrence of such Corporate Event, that the Award (or any portion thereof) will
terminate upon the occurrence of

15





--------------------------------------------------------------------------------



such Corporate Event and cannot vest, be exercised or become payable after such
Corporate Event;
(iii)    In its sole discretion, and on such terms and conditions as it deems
appropriate, the Administrator may provide, either by the terms of the
applicable Award Agreement or by action taken prior to the occurrence of such
Corporate Event, that for a specified period of time prior to such Corporate
Event, such Award shall be exercisable as to all Shares covered thereby or a
specified portion of such Shares, notwithstanding anything to the contrary in
(A) Section 4.2 or (B) the provisions of the applicable Award Agreement;
(iv)    In its sole discretion, and on such terms and conditions as it deems
appropriate, the Administrator may provide, either by the terms of the
applicable Award Agreement or by action taken prior to the occurrence of such
Corporate Event, that upon such Corporate Event, such Award (or any portion
thereof) be assumed by the successor or survivor corporation, or a parent or
subsidiary thereof, or shall be substituted for by similar options, rights or
Awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices; and
(v)    In its sole discretion, and on such terms and conditions as it deems
appropriate, the Administrator may make adjustments in the number and type of
Shares (or other securities or property) subject to the Plan and outstanding
Awards (or any portion thereof) and/or in the terms and conditions of (including
the exercise price), and the criteria included in, outstanding Awards and Awards
which may be granted in the future.
For the avoidance of doubt, in taking any of the actions permitted under this
subsection (b), the Administrator shall not be obligated to treat all Awards,
all Awards held by a Participant, or all Awards of the same type, similarly.
(c)    In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 8.1(a) and 8.1(b), the
Administrator will equitably adjust each outstanding Award, which adjustments
may include adjustments to the number and type of securities subject to each
outstanding Award and/or the exercise price or grant price thereof, if
applicable, the grant of new Awards to Participants, and/or the making of a cash
payment to Participants, as the Administrator deems appropriate to reflect such
Equity Restructuring. The adjustments provided under this Section 8.1(c) shall
be nondiscretionary and shall be final and binding on the affected Participant
and the Company; provided that whether an adjustment is equitable shall be
determined in the discretion of the Administrator.
(d)    The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award Agreement or Stockholders Agreement as
it may deem equitable and in the best interests of the Company and its
Subsidiaries.
(e)    To the extent required by the terms of an Award Agreement, the Company
shall notify the Participant prior to the date of a Corporate Event.

16





--------------------------------------------------------------------------------



Section 8.2        Awards Not Transferable. Unless otherwise agreed to in
writing by the Administrator, no Award or interest or right therein or part
thereof shall be liable for the debts, contracts or engagements of the
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law, by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that nothing in this Section 8.2 shall prevent transfers by will or by
the applicable laws of descent and distribution.
Section 8.3    Amendment, Suspension or Termination of the Plan or Award
Agreements
(a)    The Plan may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator.
(b)    Except as provided by Section 8.1, neither the amendment, suspension nor
termination of the Plan shall, without the consent of the holder of the Award,
materially and adversely alter or impair any rights or obligations under any
Award theretofore granted. Except as provided by Section 8.1, notwithstanding
the foregoing, the Administrator at any time, and from time to time, may amend
the terms of any one or more existing Award Agreements, provided, however, that
the rights of a Participant under an Award Agreement shall not be materially
adversely impaired without the Participant’s written consent. The Company shall
provide a Participant with notice of any amendment made to such Participant’s
existing Award Agreement in accordance with the terms of this Section 8.3(b).
(c)    No Award may be granted during any period of suspension or after
termination of the Plan, and in no event may any Award be granted under this
Plan after the expiration of ten years from the date the Plan is adopted by the
Board or approved by the Company’s stockholders, whichever is earlier.
Section 8.4    Stockholder Approval.
(a)    Except as otherwise provided in subsection (b) below, in the event that
it shall be determined that any right to receive an Award, payment or other
benefit under this Plan (including, without limitation, the acceleration of the
vesting and/or exercisability of an Award and taking into account the effect of
this Section) to or for the benefit of the Participant (the “Payments”), would
not be deductible, in whole or part when aggregated with any other right,
payment or benefit to or for the Participant under all other agreements or
benefit plans of the Company, by the Company or the Person making such payment
or distribution or providing such right or benefit as a result of Section 280G
of the Code, then, to the extent necessary to make the Payments deductible to
the maximum extent possible (but only to such extent and after taking into
account any reduction in the Payments relating to Section 280G of the Code under
any other plan, arrangement or agreement), the Award held by the Participant or
any other right, payment or benefit under this Plan shall not become
exercisable, vested or paid. For purposes of determining whether any of the
Payments would not be deductible as a result of Section 280G of the Code and the
amount of such disallowed deduction, all Payments will be treated as

17





--------------------------------------------------------------------------------



“parachute payments” within the meaning of Section 280G of the Code, and all
“parachute payments” in excess of the “base amount” (as defined under Section
280G(b)(3) of the Code) shall be treated as nondeductible, unless and except to
the extent that in the opinion of a nationally recognized accounting firm
selected by the Company (the “Accountants”), such Payments (in whole or in part)
either do not constitute “parachute payments,” including by reason of Section
280G(b)(4) of the Code, or are otherwise not subject to disallowance as a
deduction. All determinations required to be made under this subsection (a),
including whether and which of the Payments are required to be reduced, the
amount of such reduction and the assumptions to be utilized in arriving at such
determination, shall be made by the Accountants.
(b)    Notwithstanding any other provision of this Plan, the provisions of
subsection (a) above shall not apply to reduce the Payments if the Payments that
would otherwise be nondeductible under Section 280G of the Code are disclosed to
and approved by the Company’s stockholders in accordance with Section
280G(b)(5)(B) of the Code and the 280G Regulations.
(c)    The Company shall prepare and deliver to its stockholders the disclosure
required by Section 280G(b)(5)(B) of the Code with respect to the Payments and
use its commercially reasonable best efforts to obtain the approval of the
Company’s stockholders pursuant to subsection (b) above.
Section 8.5    Effect of Plan Upon Other Award and Compensation Plans. The
adoption of this Plan shall not affect any other compensation or incentive plans
in effect for the Company or any of its Subsidiaries. Nothing in this Plan shall
be construed to limit the right of the Company or any of its Subsidiaries (a) to
establish any other forms of incentives or compensation for Service Providers or
(b) to grant or assume options or restricted stock otherwise than under this
Plan in connection with any proper corporate purpose, including, but not by way
of limitation, the grant or assumption of options or restricted stock in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, firm or
association.

18





--------------------------------------------------------------------------------



Section 8.6    At-Will Employment. Nothing in the Plan, the Stockholders
Agreement or any Award Agreement hereunder shall confer upon the Participant any
right to continue as a Service Provider for the Company or any of its
Subsidiaries or shall interfere with or restrict in any way the rights of the
Company and any of its Subsidiaries, which are hereby expressly reserved, to
discharge any Participant at any time for any reason whatsoever, with or without
Cause, except to the extent expressly provided otherwise in a written employment
agreement between the Participant and the Company or any of its Subsidiaries.
Section 8.7    Stockholder Approval. This Plan will be submitted for the
approval of the Company’s stockholders within twelve months of the date of the
Board’s initial adoption of this Plan.
Section 8.8    Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of the Plan.
Section 8.9    Conformity to Securities Laws. The Plan is intended to conform to
the extent necessary with all provisions of the Securities Act and the Exchange
Act and any and all regulations and rules promulgated under any of the
foregoing, to the extent the Company, any of its Subsidiaries or any Participant
is subject to the provisions thereof. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and Awards shall be granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and Awards
granted hereunder shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
Section 8.10    Governing Law. To the extent not preempted by federal law, the
Plan shall be construed in accordance with and governed by the laws of the State
of Delaware without regard to conflicts of law principles of any jurisdiction.
Section 8.11    Severability. In the event any portion of the Plan or any action
taken pursuant thereto shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if the illegal or invalid provisions
had not been included, and the illegal or invalid action shall be null and void.
Section 8.12    Governing Documents. In the event of any contradiction between
the Plan and any Award Agreement or any other written agreement between a
Participant and the Company or any Subsidiary of the Company that has been
approved by the Administrator, the terms of the Plan shall govern, unless it is
expressly specified in such Award Agreement or other written document that a
specific provision of the Plan shall not apply.
Section 8.13    Section 409A. To the extent that the Administrator determines
that any Award granted under the Plan is subject to Section 409A of the Code,
the Award Agreement evidencing such Award shall incorporate the terms and
conditions required by Section 409A of the Code. To the extent applicable, the
Plan and Award Agreements shall be interpreted in accordance with Section 409A
of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or

19





--------------------------------------------------------------------------------



other guidance that may be issued after the adoption of the Plan.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the adoption of the Plan, the Administrator determines that any Award
may be subject to Section 409A of the Code and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the adoption of the Plan), the Administrator may adopt such amendments to the
Plan and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance. No provision of this Plan or any Award
Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from a Participant or
any other individual to the Company or any of its Affiliates, employees or
agents.
* * * * * * *



20





--------------------------------------------------------------------------------



Exhibit A

12,291,667
 






